DETAILED OFFICE ACTION

The request filed on 23 May 2022 for a Continued Examination (RCE) under 37 CFR 1.114 based on parent Application No. 16/440,779 is acceptable, and an RCE has been established.  An action on the RCE follows.

Applicant’s amendment filed on 23 May 2022 is acknowledged and entered.  Following the amendment, claims 66 and 67 are canceled, and the new claims 68 and 69 are added.
Newly submitted claim 69 is directed to a method of treating comprising administering to a subject the fusion protein, which is an invention that is independent or distinct from the invention originally claimed for the reasons of record set forth in the Office Action mailed 2/25/2021 (between groups I and III). 
Since applicant has received an action on the merits for the originally presented invention (group I, a fusion protein), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 69 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Currently, claims 48-65, 68 and 69 are pending, and claims 48-50, 52-60, 65 and 68 are under consideration. Claims 51, 61-64 and 69 are withdrawn from further consideration as being drawn to a non-elected invention/species. 

Interview Summary 
See attached PTO-413.

Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 6/13/2019 is acknowledged and has been considered.  A signed copy is attached hereto.
 
Specification 
The specification remains objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o), for the reasons of record set forth in the last Office Action mailed on 5/13/2021, at pages 2-3. 

Claims
Applicant is advised, again, that should claim 49 be found allowable, claim 56 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 68 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 68 is indefinite for the recitation “a flexible peptidic linker of at least one, but less than 30 amino acids” in line 2 because a linker of one or two amino acids is not considered a flexible linker.  The claim is further indefinite for the recitation “wherein the IL-15Ra sushi domain is in an N-terminal position relative the IL-15” because it is unclear what “an N-terminal position” is meant as it seems that the fusion protein only has one N-terminal position.  The following is suggested: “in the N-terminal position”, if intended.  

Double Patenting Rejections:
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 48-50, 53 and 55-57 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of U.S. Patent No. 10,358,477. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons of record set forth in the last Office Action mailed on 5/13/2021, at pages 3-4. 
At page 6 of the response filed on 4/25/2022, the applicant continued indicating that if the obviousness-type double patenting rejection is properly maintained (?) and is the only rejection remaining in the present application upon notice of allowability of claims in the present application Applicants are prepared to submit a terminal disclaimer.  As such, the rejection is maintained.  

New grounds of rejection 
Claims 48-50, 52-57 and 68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,899,816. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:    
Claim 5 of ‘816 patent is directed to a conjugate comprising: (i) a polypeptide of interleukin 15 consisting of SEQ ID NO: 3, (ii) a polypeptide of sushi domain of interleukin 15 receptor alpha (IL-15Rα) IL-15Rα and an IL-15Rα hinge region, the hinge region positioned immediately downstream of the sushi domain and the sushi domain and hinge region of IL-15Rα consisting of SEQ ID NO: 12; and (iii) a flexible linker disposed between the hinge region and the polypeptide of the interleukin 15, joining the interleukin 15 and the hinge region, the flexible linker consisting of the SEQ ID NO: 14.  The IL-15 of SEQ ID NO:3, and the IL-15Rα sushi domain and hinge region of SEQ ID NO: 12 of the patent are 100% identical to the present SEQ ID NO: 48 and 30, respectively; and the flexible linker of SEQ ID NO:14 of the patent is 90% identical to the present linker of SEQ ID NO: 50, and comprises amino acids Ser and Gly (only).  Note, the X at position 93 of SEQ ID NO:3 of the patent can be E or K (according to the sequence listing); and the amino acid at position 93 of the present SEQ ID NO: 48 is E.  As such, claim 5 of the patent anticipates the present claims 48-50, 52-57 and 68.  Therefore, the claims at issue are not patentably distinct from each other.

Rejections Over Prior Art:
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).

Claims 48-50 remain rejected, and the new claim 68 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lefrancois et al. (US 2006/0263857 A1, 11/23/2006, claiming priority to U.S. Provisional Application 60/681,663, filed on 5/17/05; provided by applicants), or its patent US 8,124,084 (2/28/12), and in view of Mc Kearn et al. (US 6,967,092, 11/22/2005), for the reasons of record set forth in the previous Office Actions mailed on 5/13/2021, and 11/23/2021.
In the response filed on 23 May 2022, applicant indicates that applicant is planning to submit further information pertaining to the patentability of the claims in the form of a supplemental communication.  However, no further information or supplemental communication has been submitted timely (four months after the instant response).  As such, the rejection is maintained for the reasons of record.  

Claims 48-50, 52-60 and 65 remain rejected, and claim 68 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lefrancois et al. (US 2006/0263857 A1, claiming priority to U.S. Provisional Application 60/681,663, filed on 5/17/05; provided by applicants), or its patent US 8,124,084 (2/28/12), and Mc Kearn et al. (US 6,967,092, 11/22/2005), as applied to claims 48-50 above, and further in view of Wei et al. (J. Immunol., 2001;167: 277-282; provided by applicants), and Grabstein et al. (US 5,574,138, 11/12/1996), for the reasons of record set forth in the previous Office Actions mailed on 5/13/2021, and 11/23/2021; and for the same reasons above.

Conclusion:
No claim is allowed.


Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
9/22/22